Citation Nr: 1813644	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for prostate cancer. 

3.  Entitlement to service connection for a skin disorder. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and major depressive disorder. 


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of that proceeding is associated with the record.  The record was also held open for 60 days in order to allow the Veteran and his representative additional time to submit medical records.  Thereafter, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

The Board notes that an issue on appeal was characterized by the RO as separate claims for service connection for depression and an anxiety disorder.  However, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized these issues more broadly to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for sleep apnea, prostate cancer, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

During the July 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal with respect to the issue of entitlement to service connection for a skin disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for a skin disorder.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or his authorized representative.  Id. 
 
During the July 2017 hearing, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a skin disorder.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection a skin disorder is dismissed.  

REMAND

During the July 2017 hearing, the Veteran testified that he served in the United States Army Reserve following his period of active duty.  A January 1967 service personnel record noted that the Veteran was transferred to the United States Naval Reserve Manpower Center in Bainbridge, Maryland.  As discussed below, the Veteran's representative has asserted that his prostate cancer is related to his period of Reserve service.  Therefore, on remand, the AOJ should attempt to verify any additional periods of military service and obtain any outstanding records from any periods of service identified.

Regarding the claim for service connection for prostate cancer, the Veteran's service treatment records from his period of active duty are negative for complaints or findings of prostate cancer.  The post-service medical evidence is similarly negative for complaints or findings for prostate cancer in the years following his separation from service.  Moreover, there is no indication in the evidence of record that any medical professional has related the Veteran's prostate cancer to his military service or any incident therein.  

The Veteran has contended that he developed prostate cancer as a result of exposure to trichloroethylene and methyl ethyl ketone during his active duty service.  See June 2013 claim.  During the July 2017 hearing, the Veteran testified that he had some exposure to fuel, solvents, and grease during his active duty service.  His service personnel records reflect that he served as an airman and airman apprentice during his active duty service.   

In addition, the record reflects that the AOJ started to conduct development regarding the Veteran's potential exposure to herbicide agents.  However, a September 2013 report of general information noted that the Veteran reported that he was not exposed to Agent Orange.  Nevertheless, during the July 2017 Board hearing, the Veteran's attorney alleged that he was exposed to herbicide agents while stationed at Camp Chafee during a period of service in the Army Reserve.  Therefore, on remand the AOJ should make reasonable efforts to verify the Veteran's potential exposure to herbicide agents.  The AOJ should also ensure that all proper development has been conducted to verify the Veteran's alleged chemical exposure.  

During the July 2017 hearing, the Veteran testified that he has an acquired psychiatric disorder that is a result of an in-service personal assault.  He also submitted a September 2017 statement in support of a claim for posttraumatic stress disorder (PTSD) secondary to sexual assault.  The Board notes that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  Therefore, the AOJ should ensure that the Veteran is provided a proper notice letter for the personal assault issue and that all proper development has been conducted to verify his reported stressor.  

The Veteran has also asserted that his psychiatric disorder is secondary to his service-connected bilateral hearing loss.  See June 2013 claim.  His post-service medical records note diagnoses of depressive disorder not otherwise specified (NOS), anxiety disorder NOS, and an adjustment disorder.  See, e.g., July 2013 VA psychiatry record; September 2013 private medical record.  In addition, during the July 2017 hearing, the Veteran testified that his psychiatric symptoms had their onset during service.  Therefore, a VA examination is necessary to determine the nature and etiology of any current acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, the Veteran has contended that he has sleep apnea that is secondary to his acquired psychiatric disorder.  See July 2017 Board hearing transcript, at 21.  Therefore, the Board finds that the claim for service connection for sleep apnea is inextricably intertwined with the Veteran's claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

Furthermore, the Veteran submitted a September 2013 medical record from his private psychiatrist, Dr. P.S. (initials used to protect privacy), which noted that he received treatment on a monthly basis for psychiatric disorders.  However, the underlying treatment records are not associated with the record.  In addition, during the July 2017 hearing, the Veteran reported that he received ongoing mental health treatment from Dr. O.  The Board also notes that an April 2013 VA primary care record indicated that the Veteran received treatment for his history of prostate cancer from a private urologist, Dr. G.D.  However, the treatment records submitted by the Veteran from Dr. G.D. are limited to records dated prior to April 2008.  Therefore, the AOJ should attempt to obtain any outstanding private medical records.  

Lastly, in the June 2014 statement of the case (SOC), the AOJ noted that the evidence of record included VA treatment reports from the Oklahoma City VA Medical Center (VAMC) dated from January 2012 to December 2013.  However, the claims file does not include VA medical records dated since September 2013.  Therefore, the AOJ should obtain any outstanding VA medical records. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal that are not already of record.  A specific request should be made for authorization to obtain records from Dr. P.S. (identified in a September 2013 medical record), Dr. G.D. (identified in an April 2013 VA treatment recored), and the private physicians identified during the July 2017 Board hearing, including Dr. O.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Oklahoma City VA Medical Center (VAMC) dated from September 2013 to the present.  

2.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for PTSD based, in part, on an alleged in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence that he is expected to provide. 

Specifically, this letter should comply with 38 C.F.R. § 3.304 and advise the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor. He should also be provided a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).

3.  The AOJ should then take all appropriate steps to verify the Veteran's claimed stressor, to include the personal assault reported during his July 2017 Board hearing.

4.  The AOJ should verify any service in the United States Army Reserve and/or Navy Reserve.  The AOJ should also secure any outstanding service personnel and service treatment records pertaining to such service.

5.  After completing the foregoing development, the AOJ should attempt to verify the Veteran's claimed herbicide exposure during his active duty service in Guam.  It is noted that the Veteran's service personnel records reflect that he was stationed in Guam from August 1963 to November 1963.

The AOJ should also take any appropriate steps consistent with the procedures outlined in the M21-1 to attempt to verify the Veteran's claimed herbicide exposure while assigned to Fort Chafee during a period of Reserve service. 

All attempts and responses should be documented in the claims file.

6.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.   

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was either caused by or aggravated by the Veteran's service-connected bilateral hearing loss. 

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault that the examiner determines to have occurred during service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should comment on whether the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service personal assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

If there is a verified stressor or if the examiner determines that a personal assault occurred in service, he or she should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault if found.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

8.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion addressing the other service connection claims on appeal.

9.  The case should then be reajudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


